Citation Nr: 1138126	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-16 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 20 percent for the service-connected left shoulder disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from May 1974 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that continued a current 20 percent disability rating for the service-connected left shoulder disability. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that additional development is required before the issue of evaluation of the left shoulder disability can be adjudicated.  

The last VA examination of record was performed in February 2007.  Evidence associated with the record (particularly the Veteran's July 2008 statement) indicates the severity of the disability may have become worse since that date.  

VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability. VAOPGCPREC 11-95 (1995).  Accordingly, additional VA examination is necessary at this point to determine the current severity of the disability on appeal.  

In a related matter, the most recent VA treatment records associated with the file relate to treatment provided in July 2008.  Prior to the examination the RO should obtain relevant outstanding VA treatment records and associate those records with the claims file.
 
Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO/AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or evaluation of the Veteran's service-connected left shoulder disability on appeal, to particularly include any VA outpatient records dated since July 2008.  

2.  Then, the Veteran should be afforded examination by an examiner with appropriate expertise to determine the current degree of severity of the Veteran's service-connected left shoulder disability.  The claims folder must be made available to and reviewed by the examiner. 

All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.   

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

To the extent possible, the examiner should provide an opinion concerning the impact of the service-connected left shoulder disability on the Veteran's ability to work and his activities of daily living.  The rationale for all opinions expressed should also be provided.

3.  The RO/AMC should also undertake any other development it determines to be warranted.
  
4.  Then, the RO/AMC should readjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


